Fay, J., concurring: I agree with the majority that oral communications which are not reduced to writing should not constitute part of the “administrative record” as defined in our Rule 210(b)(10). Furthermore, under the facts as presented in the majority’s opinion, I would agree that petitioner has completely failed to meet the “good cause” standard of Rule 217(a), thereby precluding the introduction of oral communications as evidence to be considered in addition to that contained in the administrative record. However, it is not clear from a reading of the opinion whether the majority is holding that petitioner’s mere failure in the instant case to reduce its oral communications to writing constitutes a failure by petitioner to exhaust its administrative remedies. Presumably, we are not so holding, otherwise, as I read the statute, we would have no jurisdiction to decide this case. That being so, based on my understanding of the doctrine of exhaustion, I believe its discussion by the majority is unnecessary to our decision and I am concerned that it may be misconstrued in future cases.